Citation Nr: 0329501	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  01-05 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In September 2003 statement, the appellant withdrew her 
request, made in May 2001, for a hearing before a member of 
the Board.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate her claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by her and which portion, if any, VA 
would attempt to obtain on her behalf.

2.  In a July 1992 rating decision, the RO denied, on the 
merits, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death; despite 
appropriate notification, the appellant did not perfect an 
appeal.

3.  The basis for the July 1992 denial was that there was no 
evidence of cardiovascular disease in service nor was 
cardiovascular disease manifested to a degree of 10 percent 
or more within one year after the veteran's discharge from 
service; there was no basis for finding that the veteran's 
service-connected disabilities contributed materially to his 
death.

4.  No competent evidence has been presented or secured since 
the last final decision of record that indicates that 
cardiovascular disease was incurred in service or manifested 
to a degree of 10 percent or more within one year after the 
veteran's discharge from service or that the veteran's 
service-connected disabilities contributed materially to his 
death.

5.  The evidence of record since the last final decision does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1992 RO rating decision denying the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

2.  Since the last final decision of record, new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for the cause of the veteran's death has 
not been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  But see Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003) (invalidating 38 C.F.R. § 3.159(b)(1)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 11-
2000 (Nov. 27, 2000) (determining that the VCAA is more 
favorable to claimants than the law in effect prior to its 
enactment).  As discussed below, the RO fulfilled its duties 
to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Sufficient information concerning the appellant was of record 
at the time that she filed her claim.  In a January 18, 2002 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate her attempt to re-open her claim for 
service connection for the cause of the veteran's death.  The 
RO also informed the appellant that VA would assist in 
obtaining identified records, but that it was her duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  In a May 2002 Statement of the Case (SOC) and in 
a May 2003 Supplement Statement of the Case (SSOC), the RO 
described the evidence that was used in deciding the 
appellant's claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
her claim and has indicated which portion of that information 
and evidence, if any, is to be provided by her and which 
portion, if any, VA would attempt to obtain on her behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the letter, the SOC, and 
the SSOC informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

As for VA's duty to assist a veteran, the appellant's service 
medical records and extracts of hospital reports, dated in 
1944, from the Surgeon General's Office have been obtained.  
The veteran's death certificate has been obtained.  The RO 
attempted to obtain records from the VA medical center (VAMC) 
in Wilmington, Delaware, because the appellant indicated that 
the veteran had been treated there during the 1970s prior to 
his death.  The VAMC responded that no records regarding 
treatment of the veteran were available.  The appellant was 
advised that these records could not be obtained.  There is 
no indication that relevant (i.e., pertaining to treatment 
for the claimed disability) records exist that have not been 
obtained.

As for VA's duty to obtain a medical opinion, the Board finds 
that obtaining a medical opinion is not warranted in this 
case.  The Board notes that while the VCAA was enacted during 
the pendency of the veteran's appeal pertaining to her claim 
to reopen, the VCAA explicitly provides that, "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Because the veteran has not identified any 
service or VA medical records which are available and are not 
already in the claims file, the Board finds that there is no 
additional duty to assist prior to the appellant submitting 
new and material evidence.  Because there is no basis to 
reopen the claim, the Board finds there is no obligation to 
obtain a VA medical opinion.  In view of the narrow questions 
of law and fact on which that issue turns, the Board 
concludes that there is no reasonable possibility that any 
further development could substantiate the claim.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of her claim or her substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
for arteriosclerosis or cardiovascular-renal disease may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

In the instant case, in a July 1992 rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  In a July 
27, 1992 letter, the RO informed the appellant that her claim 
had been denied.  The appellant did not appeal the July 1992 
decision.  Decisions by the RO are final unless appealed to 
the Board.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1991).

The appellant now seeks to reopen her claim of entitlement to 
service connection the cause of the veteran's death.  The law 
and regulations allow for reopening a claim, even if finality 
has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of the claim.  Accordingly, with regard to the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, the Board must look to the 
evidence added to the record since the July 1992 final 
decision.  The evidence received after July 1992 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (The 
Board notes that 38 C.F.R. § 3.156 has been amended to 
implement the Veterans Claims Assistance Act.  See 38 C.F.R. 
§ 3.156 (2002).  However, the amended regulation is 
applicable only to claims to reopen received on or after 
August 29, 2001.  Because the appellant's claim was received 
in October 1999, the amended regulation is not applicable to 
this case.)  The claimant does not have to demonstrate that 
the new evidence would probably change the outcome of the 
prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

In July 1992 the evidence of record included the veteran's 
service medical records, including extracts of hospital 
reports from the Surgeon General's Office, which reflected 
treatment during service for a gunshot wounds to his left 
thigh and shrapnel wounds to his right arm, chin, legs, and 
chest.  These records contained no evidence of heart disease.  
There was no evidence of heart disease within one year of the 
veteran's discharge from service.

The veteran's death certificate showed the cause of death in 
March 1977 as cardiorespiratory arrest due to 
arteriosclerotic heart disease.  Angina was listed as an 
"other significant condition."  At the time of his death, 
the veteran was service-connected for residuals of a gunshot 
wound to his left thigh, evaluated as 30 percent disabling; a 
scar of the right mandible, evaluated as 10 percent 
disabling; and scars of the arms, legs, chest, and right 
knee, evaluated as noncompensably disabling.

The RO denied the veteran's claim for service connection on 
the basis that there was no evidence of cardiovascular 
disease in service nor was cardiovascular disease manifested 
to a degree of 10 percent or more within one year after the 
veteran's discharge from service.  There was no basis for 
finding that the veteran's service-connected disabilities 
contributed materially to his death.

In support of the appellant's request to re-open her claim, 
the record contains statements by the appellant.  The 
appellant believes that the veteran's death was caused by 
shrapnel remaining in his body from shrapnel wounds that he 
had incurred during service.  She explained that physicians 
at a VA hospital in Wilmington, Delaware, had advised her 
that if the shrapnel ever entered the veteran's bloodstream, 
he would suffer sudden death due to heart failure.  Although 
the original statement was purportedly made by a doctor at a 
VA hospital in Wilmington, Delaware, the present statement is 
the appellant's assertion and, as such, is insufficient to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) ("[T]he connection between what a physician 
said and a layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence.").  Although multiple attempts were 
made, the RO was unable to obtain records from the VAMC.  The 
VAMC responded that no records for treatment of the veteran 
were available.

The appellant also submitted copies of the veteran's service 
personnel records.  The Board concludes that the service 
personnel records, although new in that they have not been 
previously submitted, are not material evidence because they 
do not bear directly and substantially upon the specific 
matter under consideration-whether a disability incurred in 
service or within one year thereafter caused or contributed 
substantially or materially to cause death.  These records 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim.  In addition, the 
additional evidence does not contribute to a more complete 
picture of the circumstances surrounding the origin of the 
cause of the veteran's death.  38 C.F.R. § 3.156(a) (2001); 
Hodge, 155 F.3d at 1363.  Therefore, it is not material.  
Furthermore, none of the evidence, either by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  Accordingly, this evidence, 
although new, is not material, and the veteran's appeal must 
be denied.





ORDER

New and material evidence to reopen the claim not having been 
submitted, entitlement to service connection for the cause of 
the veteran's death is denied. 


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



